Judgment unanimously reversed and petition granted in accordance with the following memorandum: The failure of the Board of Parole to provide petitioner with a final revocation hearing for more than 14 months after a parole revocation warrant was lodged against him in a State correctional facility in violation of subdivision 7 of section 212 of the Correction Law, requires that the parole violation warrant be vacated with prejudice, that petitioner be remanded to the Auburn Correctional Facility and that upon the expiration of the sentence imposed on July 8, 1976 he will be entitled to be released to parole status (Correction Law, § 212, subd 7; People ex rel. Walsh v Vincent, 40 NY2d 1049; Matter of Beattie v New York State Bd. of Parole, 39 NY2d 445; Matter of Piersma v Henderson, 60 AD2d 1001; Matter of Smith v Chairman of N. Y. State Bd. of Parole, 60 AD2d 775). (Appeal from judgment of Cayuga Supreme Court&emdash;art 78.) Present—Marsh, P. J., Dillon, Hancock, Jr., Schnepp and Witmer, JJ.